Case 18-13743-BFK        Doc 30    Filed 01/28/19 Entered 01/28/19 13:37:33            Desc Main
                                   Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

In Re:
     Tarik K. Hassan                                 )
                                                     )   Case #18-13743-BFK
             Debtor.                                 )   Chapter 7
                                                     )

                     Debtor’s Response to Trustee’s Objection to Exemptions

       1. On January 24, 2019, Debtor amended his schedules B and C to exempt 75% of all lost

disposable earnings, pursuant to Code of Virginia, Section 34-29.

       2. Trustee’s objection with respect to the exemption of lost pre-petition disposable

earnings in excess of 25% of the total amount therefore, awarded or settled, clearly contravenes

the specific code language and should be overruled, under code of Virginia, Section 34-29..

       3. Future lost wages are not proceeds of the estate pursuant to 11 USC, Section 541

(a)(16).

       4. Debtor’s personal injury claim is exempt under code of Virginia, Section 34-28.1.

       5. Debtor’s personal injury claim is currently unliquidated and unresolved..

       6. No lawsuit has yet been filed accordingly, Debtor requests that:

               (A) the trustee’s objection be overruled, or

               (B) the trustee’s objection be continued until the claim has been liquidated and the

specific damages to be compensated have been itemized by a settlement agreement or Court

order of judgment.


Date: January 28, 2019                       Tarik K. Hassan, Debtor
                                             By Counsel
Case 18-13743-BFK          Doc 30     Filed 01/28/19 Entered 01/28/19 13:37:33                 Desc Main
                                      Document     Page 2 of 2




/s/John D. Sawyer
John D. Sawyer, Esq.
Sawyer & Azarcon, P.C.
10605 B-2 Judicial Drive
Fairfax, Va 22030
(703) 893-0760
VA State Bar No.28170
Counsel for Debtor

                                             Certificate of Service
         I hereby certify that I have this 28th day of January, 2019, mailed or hand-delivered a true copy
of the foregoing Response to:

Bradley D. Jones, Esq.
Odin, Feldman, & Pittleman, P.C.
1775 Wiehle Ave., Suite 400,
Reston, VA 20190

Donald F. King, Esq.
Odin, Feldman, & Pittleman, P.C.
1775 Wiehle Ave., Suite 400,
Reston, VA 20190




                                                                  /s/ John D. Sawyer
                                                                  John D. Sawyer, Esq.
[Hassan.Response]
